- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 131, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 001-31317 Companhia de Saneamento Básico do Estado de São Paulo-SABESP (Exact name of Registrant as specified in its charter) Basic Sanitation Company of the State of São Paulo-SABESP (Translation of the Registrants name into English) Federative Republic of Brazil (Jurisdiction of incorporation or organization) Rua Costa Carvalho, 300 05429-900 São Paulo, SP, Brazil (Address of principal executive offices) Rui de Britto Álvares Affonso raffonso@sabesp.com.br (+55 11 3388 8247) Rua Costa Carvalho, 300 05429-900 São Paulo, SP, Brazil Securities registered or to be registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Shares, without par value New York Stock Exchange* American Depositary Shares, evidenced by American Depositary Receipts, each representing 2 Common Shares New York Stock Exchange * Not for trading purposes, but only in connection with the registration of American Depositary Shares pursuant to the requirements of the Securities and Exchange Commission. Until June8, 2007, each American Depositary Share, evidenced by American Depositary Receipts, represented 250 Common Shares. Securities registered or to be registered pursuant to Section12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report. 227,836,623 Common Shares, without par value, as of December31, 2008 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes x No ¨ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. Yes ¨ No x Indicate by check mark whether the registrant has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports). Yes ¨ No x Indicate by check mark whether the registrant has been subject to such filing requirements for the past 90days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: ¨ U.S. GAAP ¨ International Financial Reporting Standards as issued x Other by the International Accounting Standards Board If Other has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow Item17 ¨ Item18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No x Page Presentation of Financial and Other Information 2 Forward-Looking Statements Contained in this Annual Report 4 PART I 6 ITEM 1. Identity of Directors, Senior Management and Advisers 6 ITEM 2. Offer Statistics and Expected Timetable 6 ITEM 3. Key Information 7 ITEM 4. Information on the Company 23 ITEM 5. Operating and Financial Review and Prospects 60 ITEM 6. Directors, Senior Management and Employees 85 ITEM 7. Major Shareholders and Related Party Transactions 92 ITEM 8. Financial Information 97 ITEM 9. The Offer and Listing ITEM 10. Additional Information ITEM 11. Quantitative and Qualitative Disclosures About Market Risk ITEM 12. Description of Securities Other than Equity Securities PART II ITEM 13. Defaults, Dividend Arrearages and Delinquencies ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds ITEM 15. Controls and Procedures ITEM 16 [Reserved] PART III ITEM 17. Financial Statements ITEM 18. Financial Statements ITEM 19. Exhibits Signatures Index to Financial Statements F-1 Table of contents Presentation of Financial and Other Information Our audited financial statements as of December31, 2008 and 2007 and for the years ended December31, 2008, 2007, 2006 are included in this annual report. The selected financial data as of December31, 2006, 2005 and 2004 and for the years ended December31, 2005 and 2004 is derived from our audited financial statements included in previously filed annual reports. Our financial statements are presented in Brazilian reais and are prepared in accordance with accounting practices adopted in Brazil (Brazilian GAAP), which is based on Brazilian Corporate law No.6,404 of December15, 1976, as amended, including the provisions of Law No.11,638/2007 and Provisional Measure No.449/2008, converted into Law No.11,941, dated May27, 2009); accounting standards issued by the Brazilian Institute of Independent Auditors ( Instituto dos Auditores Independentes do Brasil ), or IBRACON; accounting standards issued by the Brazilian Federal Accounting Council ( Conselho Federal de Contabilidade ), or the CFC; accounting standards issued by the Accounting Standards Committee ( Comitê de Pronunciamentos Contábeis ) or the CPC, and the rules and regulations issued by the Brazilian Securities Commission ( Comissão de Valores Mobiliários ), or the CVM. Similar to other Brazilian companies, we have the option of presenting our primary financial statements under Brazilian GAAP with a reconciliation to accounting principles generally accepted in the United States of America, or U.S. GAAP. Unless otherwise indicated, our financial statements and all financial data included in this annual report have been prepared in accordance with Brazilian GAAP. The Brazilian Central Bank and the CVM set 2010 as the deadline for adoption of International Financial Reporting Standards, or IFRS, for the consolidated financial statements of financial institutions and publicly-held companies. On December28, 2007, Law No.11,638/07 was enacted, amending the Brazilian corporate law regarding the accounting practices adopted in Brazil. When we present our financial statements under IFRS to comply with this requirement and as Brazilian GAAP migrates towards IFRS, our financial statements under IFRS may be materially different from those actually presented under Brazilian GAAP. Our Brazilian GAAP financial statements as of December31, 2008 and 2007 and for the years ended December31, 2008, 2007 and 2006 reflect the changes introduced by Law 11,638/07 and the new accounting standards issued by the CPC in 2008, which we retroactively applied beginning on January1, 2006. Selected financial information presented as of and for the years ended December31, 2005 and 2004 has not been represented on the basis of the new accounting policies introduced in 2008, as permitted by Brazilian GAAP. As a result, such information is not comparable to the financial information reported herein as of and for the years ended December31, 2008, 2007 and 2006. Brazilian GAAP differs in significant respects from U.S. GAAP. Note28 to our financial statements provides a description of the differences between Brazilian GAAP and U.S. GAAP as they relate to our financial statements and a reconciliation from Brazilian GAAP to U.S. GAAP, for the periods presented therein, of our net income and shareholders equity. This reconciliation includes, among other changes, adjustments for differences related to the accounting for past revaluations of property, plant and equipment, historical inflation accounting, accounting for pension and other employee benefits and account receivables from our controlling shareholder with respect to benefits granted according to law No.4,819 of August26, 1958. All information related to liters, water and sewage volumes, number of employees, kilometers, water and sewage connections, population served, operating productivity, water production rate, sewage lines (in kilometers), savings achieved and investment in improvement programs have not been audited. In this annual report, references to  real ,  reais  or R$ are to the Brazilian real , the official currency of Brazil. All references to U.S. dollars or US$ are to the United States dollar, the official currency of the United States. As a result of the recent fluctuations in the real /U.S. dollar exchange rate, the commercial selling rate may not be indicative of current or future exchange rates. See  Item3.A. Selected Financial DataExchange Rates  for information regarding the real /U.S. dollar exchange rate since January1, 2002. 2 Table of contents Other Information On August15, 2008, we established a special purpose company called SESAMM  Serviços de Saneamento de Mogi Mirim S/A to provide sewage treatment services to the municipality of Mogi-Mirim. The company has a period of duration of 30years from the date of execution of the concession agreement with the municipality of Mogi-Mirim. We have 36.0% of SESAMMs capital stock, which as of December31, 2008 amounted to R$10.7million divided into 10,669,549common shares with no par value. In this annual report, unless the context otherwise requires, references to we, us, our, Company, or SABESP refer to Companhia de Saneamento Básico do Estado de São PauloSABESP. Brazil refers to the Federative Republic of Brazil and State refers to the State of São Paulo, which is also our controlling shareholder. The terms federal government and Brazilian government refer to the federal government of the Federative Republic of Brazil and State government refers to the state government of the State of São Paulo. In this annual report, the São Paulo metropolitan region means the area where the Metropolitan executive office operates, comprising 38 municipalities, including the city of São Paulo. The term Regional systems means the area where the Regional systems executive office operates, comprising 328 municipalities in the interior and coastline regions of the State of São Paulo. As of the date of this annual report, we provide water supply and sewage services to a total of 366 of the 645 municipalities in the State of São Paulo. References to water coverage ratio in this annual report mean the ratio between the number of residences connected to the water supply network, divided by the number of urban residences in a certain area. References to sewage coverage ratio mean the ratio between the number of residences connected to the sewage collection network, divided by the number of urban residences in a certain area. References to urban and total population in this annual report are estimated based on a research made by the State System Foundation Data Analysis ( Fundação Sistema Estadual de Análise de Dados ), or the SEADE: Projections for the State of São Paulo  Population and Residences until 2025 ( Projeções para o Estado de São Paulo  População e Domicílios até 2025 ). Certain figures included in this annual report have been subject to rounding adjustments. Accordingly, figures shown as totals in certain tables may not be an arithmetic aggregation of the figures that precede them. 3 Table of contents Forward-Looking Statements Contained in this Annual Report This annual report includes forward-looking statements, mainly in Items3 through 5. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting our business. These forward-looking statements are subject to risks, uncertainties and assumptions, including, among other factors: · general economic, political and other conditions in Brazil and in other emerging market countries; · existing and future governmental regulation, including taxes on, and charges to, us; · changes to tax laws in Brazil; · inflation and currency devaluation in Brazil; · the interests of our controlling shareholder; · our ability to collect amounts owed to us by our controlling shareholder and by municipalities; · our ability to continue to use certain reservoirs under current terms and conditions; · our ability to continue to be able to pass on to our tariffs expenses that we incur in connection with the use of water; · our capital expenditure program and other liquidity and capital resources requirements; · changes in the Brazilian environmental law; · limitations on our ability to increase and readjust tariffs; · droughts, water shortages and climate events; · power shortages or rationing in energy supply or significant changes in energy tariffs; · our lack of formal concession agreements for the city of São Paulo and other municipalities, including the cities comprising the São Paulo metropolitan region; · the right municipalities have to terminate our existing concession agreements prior to their expiration date; · our ability to provide water and sewage services in additional municipalities and to maintain rights to provide the currently contracted services; · the size and growth of our customers base; · our ability to maintain universalization of water coverage ratio in the municipalities to which we provide water services and to increase sewage coverage ratio in the municipalities to which we provide sewage services; · our level of indebtedness and limitations on our ability to incur additional indebtedness; · our ability to access financing at attractive conditions in the future; 4 Table of contents · our costs relating to compliance with environmental laws and potential penalties for failure to comply with these laws; · the outcome of our pending or future legal proceedings; · our managements expectations and estimates relating to our future financial performance; · the regulation issued by the São Paulo State Sanitation and Energy Regulatory Agency, or ARSESP, regarding several aspects of our business; and · other risk factors as set forth under  Item3.D. Risk Factors . The words believe, may, estimate, continue, anticipate, plan, intend, expect and similar words are intended to identify forward-looking statements. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this annual report might not occur. Our actual results could differ substantially from those anticipated in our forward-looking statements. Forward-looking statements speak only as of the date they were made and we do not undertake the obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, unless required by law. Any such forward-looking statements are not an indication of future performance and involve risks. 5 Table of contents PART I ITEM1. Identity of Directors, Senior Management and Advisers 1.A. Directors and Senior Management Not applicable. 1.B. Advisers Not applicable. 1.C. Auditors Not applicable. ITEM2. Offer Statistics and Expected Timetable 2.A. Offer Statistics Not applicable. 2.B. Method and Expected Timetable Not applicable. 6 Table of contents ITEM3. Key Information 3.A. Selected Financial Data The selected financial data in this section as of December31, 2008 and 2007 and for the years ended December31, 2008, 2007 and 2006 has been derived from our audited financial statements, which appear elsewhere in this annual report. The selected financial data as of December31, 2006, 2005 and 2004 and for the years ended December31, 2005 and 2004 has been derived from our audited financial statements, which do not appear elsewhere in this annual report. Our financial statements have been prepared in accordance with Brazilian GAAP, which differs in significant respects from U.S.GAAP (see Note 28 to our financial statements). You should read this selected financial data in conjunction with our financial statements and the related notes thereto included in this annual report. The following table presents our selected financial data as of and for each of the periods indicated. 7 Table of contents As of and for the year ended December31, (as adjust ed) (as adjus ted) (inmillions of reais , except per share and per ADS data) Brazilian GAAP Statement of operations data: Net revenue from sales and services Cost of sales and services Gross profit Selling expenses Administrative expenses Other operating expenses (income), net Financial income (expenses), net Income before income taxes and extraordinary item Income tax and social contribution Extraordinary item, net of income and social contribution taxes - - Net income Net income per 1,000common shares (per share in 2007 and 2008) Net income per ADS Dividends and interest on shareholders equity per 1,000common shares (per share in 2008) Number of common shares outstanding at year end (in thousands of shares) (5) * (1) Our Brazilian GAAP financial statements as of December31, 2008 and 2007 and for the years ended December31, 2008, 2007 and 2006 reflect the changes introduced by Law 11,638/07 and the new accounting standards issued by the CPC in 2008, which we retroactively applied beginning on January1, 2006. See Note2(c) to our financial statements included elsewhere in this annual report for this amendment and other reclassifications to our Brazilian GAAP financial statements. Selected financial information presented as of and for the years ended December31, 2005 and 2004 has not been represented on the basis of the new accounting policies introduced in 2008, as permitted under Brazilian GAAP. As a result, such information is not comparable to the financial information reported herein as of and for the years ended December31, 2008, 2007 and 2006. (2) Includes the proportional consolidation of SESAMM. (3) The extraordinary item charged to income in the years ended December31, 2004, 2005 and 2006 relates to the amortization (over a five-year period) of the actuarial liability recorded on December31, 2001 upon first time recognition of the defined benefits pension plan. The presentation of the charge as an extraordinary item is consistent with the instructions of the CVM and Brazilian GAAP. For purposes of U.S. GAAP, the pension expense has been treated as a payroll expense from the first year presented. (4) After June4, 2007 our common shares have been traded taking into account a reverse stock split of 125common shares into one common share. To convert from reais per 1,000common shares to reais per share, for 2004, 2005, 2006 and 2007 the price per 1,000common shares must be divided by 1,000 and multiplied by 125. (5) In 2007, we approved a reverse stock split of 125common shares into one common share. Under U.S. GAAP, SFAS Nº 128 requires the retroactive restatement of earnings-per-share computations for stock dividends, stock splits and reverse splits (see Note 28 to our financial statements). 8 Table of contents As of and for the year ended December31, (as adjusted ) (as adjusted ) (inmillions of reais , except per share and per ADS data) Brazilian GAAP Balance sheet data: Cash and cash equivalents Customer accounts receivables, net Reimbursement for pension benefits paid Short and long‑term receivables from shareholders, net Property, plant and equipment, net Intangible assets, net Total assets Total short‑term loans and financing Total long‑term loans and financing Interest on shareholders equity payable Total liabilities Shareholders equity Other financial information: Cash provided by operating activities .0 Cash used in investing activities Cash used in financing activities Capital expenditures Depreciation and amortization .9 (1) Our Brazilian GAAP financial statements as of December31, 2008 and 2007 and for the years ended December31, 2008, 2007 and 2006 reflect the changes introduced by Law 11,638/07 and the new accounting standards issued by the CPC in 2008, which we retroactively applied beginning on January1, 2006. See Note2(c) to our financial statements included elsewhere in this annual report for this amendment and other reclassifications to our Brazilian GAAP financial statements. Selected financial information presented as of and for the years ended December31, 2005 and 2004 has not been represented on the basis of the new accounting policies introduced in 2008, as permitted under Brazilian GAAP. As a result, such information is not comparable to the financial information reported herein as of and for the years ended December31, 2008, 2007 and 2006. (2) Includes the proportional consolidation of SESAMM. (3) Short and long‑term receivables from shareholders, net represent amounts due from the State for water and sewage services. See Note6 to our financial statements. 9 Table of contents As of and for the year ended December31, (inmillions, except per share and per ADS data) U.S. GAAP (in reais ) Statement of operations data: Net revenue from sales and services Gross profit Selling expenses Administrative expenses Income from operations Financial income (expenses), net Net income .1 Net income per common share- basic and diluted Net income per ADS-basic and diluted Weighted average number of common shares outstanding Balance sheet data: Property, plant and equipment, net Intangible assets, net Total assets Short-term loans and financing Long-term loans and financing Interest on shareholders equity payable .1 .7 .5 Total liabilities 11,037.3 Shareholders equity (1) Under U.S. GAAP, income from operations is determined before financial expenses, net. (2) In 2007, we approved a reverse stock split of 125common shares into one common share. Under U.S. GAAP, SFAS Nº 128 requires the retroactive restatement of earnings-per-share computations for stock dividends, stock splits, and reverse splits (see Note 28 to our financial statements). As of and for the year ended December31, Operating data (at period end): Number of water connections (in thousands) Number of sewage connections (in thousands) Percentage of population with water connections (in percentages) 99 99 99 99 Percentage of population with sewer connections(in percentages) 78 78 78 79 79 80 Volume of water billed during period (inmillions of cubic meters) Water loss percentage during period (average)(in percentages) Water loss per connection (average) Number of employees (1) Includes both physical and non‑physical losses. Water loss percentage represents the quotient of (i)the difference between (a)the total amount of water produced by us less (b)the total amount of water invoiced by us to customers minus (c)the volume of water set out below that we exclude from our calculation of water losses, divided by (ii)the total amount of water produced. We exclude from our calculation of water losses the following: (i)water discharged for periodic maintenance of water mains and water storage tanks; (ii)water supplied for municipal uses such as firefighting; (iii)water we consume in our facilities; and (iv)estimated water losses associated with water we supply to favelas (shantytowns). (2) Measured in liters/connections per day, according to the new method of measuring our water losses, based on worldwide market practice for the sector. See  Item4.B. Business OverviewWater Operations Water Losses . 10 Table of contents Exchange Rates Before March2005, there were two principal legal foreign exchange markets in Brazil, the commercial rate exchange market and the floating rate exchange market. On March4, 2005, the Brazilian National Monetary Council ( Conselho Monetário Nacional ), or the CMN, enacted Resolution No.3,265, pursuant to which the floating rate market and the commercial market were unified under the denomination exchange market, effective as of March14, 2005. The new regulation allows the purchase and sale of foreign currency and the international transfer of reais by any person or legal entity, regardless of the amount, provided, however, the transaction is legal and subject to certain regulatory procedures. Since 1999, the Central Bank has allowed the real /U.S. dollar exchange rate to float freely, and, since then, the real /U.S. dollar exchange rate has fluctuated considerably. The real appreciated against the U.S. dollar in 2004, 2005, 2006 and 2007. In 2008, the real depreciated by 30.1% and in 2009, appreciated by 25.5% against the U.S. dollar. As of December31, 2009, the exchange rate for U.S. dollars was R$1.7412per U$1.00. In the past, the Central Bank has intervened occasionally to control unstable movements in foreign exchange rates. We cannot predict whether the Central Bank or the Brazilian government will continue to allow the real float freely or will intervene in the exchange rate market through the return of a currency band system or otherwise. The real may depreciate or appreciate against the U.S. dollar substantially in the future. For more information on these risks, see  Item3.D. Risk FactorsRisks Relating to Brazil . The following tables set forth the commercial selling rate, expressed in reais per U.S. dollar, for the periods indicated. Year-end Average for year Low High ( reais per U.S. dollar) Year Period-end Average for period Low High ( reais per U.S. dollar) Month October2009 November2009 December2009 January2010 February 2010 March 2010 April2010 (through April22, 2010) Source: Central Bank (1) Represents the average of the exchange rates on the closing of each business day during the period. (2) Represents the average of the lowest and highest rates in the month. Exchange rate fluctuations will affect the U.S. dollar equivalent of the real price of our common shares on the São Paulo Stock Exchange ( Bolsa de Valores, Mercadorias e Futuros de São Paulo ), or the BM&FBOVESPA, as well as the U.S. dollar equivalent of any distributions we make in reais with respect to our common shares. 11 Table of contents 3.B. Capitalization and Indebtedness Not applicable. 3.C. Reasons for the Offer and Use of Proceeds Not applicable. 3.D. Risk Factors Risks Relating to Brazil The Brazilian government has exercised, and continues to exercise, significant influence over the Brazilian economy. This involvement, as well as Brazilian political and economic conditions, could adversely affect us and the market price of our shares and ADSs. The Brazilian government frequently intervenes in the Brazilian economy and occasionally makes significant changes in policy and regulations. The Brazilian governments actions to control inflation and other policies and regulations have often involved, among other measures, increases in interest rates, changes in tax policies, price and tariff controls, currency devaluations, capital controls and limits on imports. Our business, financial condition and results of operations, as well as the market price of our shares or American Depositary Shares, or ADSs, may be adversely affected by changes in public policy at federal, state and municipal levels with respect to public tariffs and exchange controls, as well as other factors, such as: · the regulatory environment related to our business operations and concession agreements; · interest rates; · exchange controls and restrictions, such as those which were briefly imposed in 1989 and 1990; · currency fluctuations; · inflation; · liquidity of the Brazilian capital and lending markets; · tax and regulatory policies; and · other political, social and economic developments in or affecting Brazil. Uncertainty over whether the Brazilian government will implement changes in policy or regulation affecting these or other factors in the future may contribute to economic uncertainty in Brazil and to heightened volatility in the Brazilian securities markets and in the securities issued abroad by Brazilian issuers, which could have a material adverse effect on us and on our shares and ADSs. Inflation, and the Brazilian governments measures to combat inflation, may contribute to economic uncertainty in Brazil, adversely affecting us and the market value of our shares or ADSs. Brazil experienced extremely high rates of inflation in the past. Inflation and the Brazilian governments measures to fight inflation have had significant negative effects on the Brazilian economy, contributing to economic uncertainty and heightened volatility in the Brazilian securities markets. The Brazilian governments measures to control inflation have often included maintaining a tight monetary policy with high interest rates, thereby restricting the availability of credit and reducing economic growth. The Special Clearing and Settlement System ( Sistema Especial de Liquidação e Custódia ), or SELIC, the official overnight interest rate in Brazil, at the end of 2006, 2007, 2008 and 2009 was 13.19%, 11.18% and 13.66% and 8.65%, respectively in line with the target rate set by the Brazilian Committee on Monetary Policy ( Comitê de Política Monetária ), or COPOM. 12 Table of contents The annual rate of inflation, as measured by the General Market Price Index ( Índice Geral de PreçosMercado ), or IGP-M index, has fallen from 9.95% in 2000 to 3.83% in 2006, increased to 7.75% in 2007 and increased to 9.81% in 2008. In 2009, there was a 1.71% deflation according to the IGP-M. Brazilian governmental actions, including interest rate decreases, intervention in the foreign exchange market and actions to adjust or fix the value of the real , may trigger increases in inflation. If Brazil again experiences high inflation, our costs and expenses may rise, we may be unable to increase out tariffs to counter the effects of inflation, and our overall financial performance may be adversely affected. In addition, a substantial increase in inflation may weaken investors confidence in Brazil, causing a decline in the market value of our shares or ADSs. Additionally, in the event of an increase in inflation, the Brazilian government may choose to raise official interest rates. Increases in interest rates would not only affect our cost of funding, but could also have a material adverse effect on us and may also adversely affect the market value of our shares or ADSs. Exchange rate instability may adversely affect us and the market price of our shares or ADSs. The Brazilian currency experienced frequent and substantial devaluations in relation to the U.S. dollar and other foreign currencies during the last decades. Throughout this period, the Brazilian government has implemented various economic plans and utilized a number of exchange rate policies, including sudden devaluations, periodic mini-devaluations during which the frequency of adjustments has ranged from daily to monthly, floating exchange rate systems, exchange controls and dual exchange rate markets. From time to time, there have been significant fluctuations in the exchange rate between the Brazilian real and the U.S. dollar and other currencies. For example, the real depreciated against the U.S. dollar by 9.3% in 2000, 18.6% in 2001 and 52.25% in 2002. The real appreciated 11.81%, 8.66% and 17.15% against the U.S. dollar in 2005, 2006 and 2007, respectively. In 2008, the real depreciated by 30.1% and in 2009, appreciated by 25.5% against the U.S. dollar. There can be no assurance that the real will not further depreciate against the U.S. dollar. As of December31, 2008, the exchange rate was R$2.3370per US$1.00. As of December31, 2009, the exchange rate was R$1.7412per US$ 1.00. On April22, 2010, the exchange rate was R$1.7626 per US$1.00. In the event of a significant devaluation of the real in relation to the U.S. dollar or other currencies, our ability to meet our foreign currency-denominated obligations could be adversely affected, particularly because our tariff revenue and other sources of income are based solely in reais . In addition, because we have foreign currency-denominated indebtedness, any significant devaluation of the real will increase our financial expenses as a result of foreign exchange losses that we must record. We had total foreign currency-denominated indebtedness of R$2,281.0million and R$1,746.4million as of December31, 2008 and 2009, respectively, and we anticipate that we may incur substantial amounts of foreign currency-denominated indebtedness in the future. In 2008, our results of operations were negatively affected by the 31.9% depreciation of the real against the U.S. dollar, which amounted to R$438.9million. In 2009, our results of operations were positively affected by the 25.5% appreciation of the real against the U.S. dollar, which amounted to R$395.4million. We do not currently have any hedging instruments in place to protect us against a devaluation of the real in relation to any foreign currency. A devaluation of the real may adversely affect us and the market price of our shares or ADSs. Developments and the perception of risk in other countries, especially in the United States and in emerging market countries, may adversely affect the market price of Brazilian securities, including our common shares and ADSs. The market value of securities of Brazilian companies is affected to varying degrees by economic and market conditions in other countries, including the United States and other Latin American and emerging market countries. Although economic conditions in these countries may differ significantly from economic conditions in Brazil, investors reactions to developments in these other countries may have an adverse effect on the market value of securities of Brazilian issuers. Crisis in other emerging market countries or economic policies of other countries may diminish investor interest in securities of Brazilian issuers, including ours. This could adversely affect the market price of our common shares or ADSs, and could also make it more difficult for us to access the capital markets and finance our operations in the future, on acceptable terms or at all. 13 Table of contents The global financial crisis has had significant consequences, including in Brazil, such as stock and credit market volatility, unavailability of credit, higher interest rates, a general slowdown of the world economy, volatile exchange rates, and inflationary pressure, among others, which have and may continue to, directly or indirectly, materially and adversely affect our operating results, financial position and the price of securities issued by Brazilian companies. Changes in Brazilian GAAP for the convergence to IFRS may adversely impact our results. On December28, 2007, the Brazilian government enacted law No.11,638/07, as later supplemented by law No.11,941/09, to amend Brazilian Corporate Law and introduce new accounting principles for the convergence of Brazilian GAAP to IFRS. In 2009, the CPC issued several accounting standards approved by the CVM and the CFC, which are mandatory to all Brazilian publicly-held companies in 2010, including a retroactive application on financial statements for the year ended December31, 2009, which will be presented for comparative purposes. We are in the process of evaluating the potential effects of adoption of these new accounting rules, interpretations and guidelines, which may have a material impact on our financial statements, our profit and our dividends for the year ending December31, 2010 and also for the year ended December31, 2009, when presented for comparative purposes. Risks Relating to Our Control by the State of São Paulo We are controlled by the State of São Paulo, whose interests may differ from ours or from minority shareholders interests, and which could have a material adverse effect on us . The State of São Paulo, through its ownership of our common shares, has the ability to determine our operating policies and strategy, to control the election of a majority of the members of our board of directors and to appoint our senior management. As of April22, 2010, the State owned 50.3% of our outstanding common shares. The State has directed from time to time in the past, and may direct in the future, through its control of our board of directors, that we engage in certain business activities and make certain expenditures that promote political, economic or social goals but that do not necessarily also enhance our business and results of operations. See  Item5.A. Operating and Financial Review and ProspectsFactors Affecting Our Results of Operations . Newly elected Governors of the State typically make significant changes in our board of directors and senior management and, historically, the chairman of our board of directors has been the Secretary of State for the State Secretariat for Sanitation and Energy ( Secretaria de Saneamento e Energia do Estado de São Paulo ). We have a substantial amount of accounts receivable owed to us by the State and some State entities, and we cannot assure you as to when or whether the State will pay us. Historically, the State and some State entities have had substantial overdue accounts payable to us relating to (i)the provision of water and sewage services and (ii)State-mandated special retirement and pension payments that we make to some of our former employees for which the State is required to reimburse us. As of December31, 2008 and 2009, the amounts owed to us by the State for the provision of water and sewage services totaled R$234.3million and R$169.5million, respectively. With respect to payment of pensions on behalf of the State, as of December31, 2008 the State owed to us R$1,365.7million, of which we made provisions for loss in the amount of R$409.1million, due to the current stage of the negotiations with the State and the uncertainty regarding the recovery of the amount. As of December31, 2009, the State owed to us R$1,394.7million with respect to payment of pensions on behalf of the State, of which we made provisions for loss in the amount of R$471.6million. Amounts owed to us by the State for water and sewage services and reimbursements for pensions paid may increase in the future. 14 Table of contents We have entered into agreements with the State to settle these overdue amounts payable to us. For a detailed discussion of these agreements, see  Item7.B. Related Party Transactions , and Note6 to our financial statements. Pursuant to these agreements, the amounts due with respect to water and sewage services could be settled through the application of dividends payable to the State by us to the repayment of amounts owed to us through December2007. In December2007, the State agreed to pay us the outstanding balance in the amount of R$133.7million (as of November30, 2007), in 60 consecutive monthly installments, beginning on January2, 2008, and the amount of R$236.1million relating to part of the accounts overdue and unpaid from March2004 through October2007 regarding the provision of water supply and sewage collection services. We agreed to pay the State the outstanding balance of dividends, in the form of interest on shareholders equity, due from March2004 through December2006, in the amount of R$400.8million, in the period from January through March2008. In March2008, we entered into a commitment agreement with the State for the settlement of outstanding debts related to the reimbursement of pension benefits. Pursuant to the commitment agreement, the amounts due to us with respect to payments of pensions on behalf of the State may be partially settled through the transfer to us of certain reservoirs in the Alto Tietê System that we use and are owned by the State. In November2008, we entered into an Agreement with the State relating to payments of pension benefits made by us on its behalf. The State acknowledged that it owed to us R$915.3million (as of September30, 2008) relating to payments of pension benefits made by us on its behalf. We accepted on a temporary basis the reservoirs in the Alto Tietê System as part of the payment in the amount of R$696.3million until the State transfers the property rights on the reservoirs to us. Since November2008, the State has been paying the remaining balance in the amount of R$219.0million in 114 successive monthly installments, starting in November2008. We are unable to predict whether and when these reservoirs will be transferred to us because the Public Prosecution Office of the State of São Paulo ( Ministério Público do Estado de São Paulo ) filed a civil public action alleging that a transfer to us of ownership of the Alto Tietê System reservoirs is illegal. See  Item8.A. Consolidated Statements and other Financial InformationLegal ProceedingsOther Legal Proceedings.  The agreement also established that the parties should endeavor their best efforts to settle the outstanding balance due to us by the State in the amount of R$450.4million and we were expecting the State to recognize that it owed to us this amount. While we continue to negotiate directly with the State, we are not able to assure you that we will be successful in these negotiations. Accordingly, in 2008, we recorded a R$409.1million provision for losses and a R$535.4million provision for actuarial liability. We cannot assure you when or if the State will pay the total overdue amounts owed to us. Due to the States history of not making timely payments to us in respect of services and of not reimbursing us in a timely manner for the payments of pensions on behalf of the State, we cannot assure you that the amount of accounts receivable owed to us by the State and some State entities will not significantly increase in the future. We may be required to acquire reservoirs that we use and that are owned by a State-controlled company, or we may be required to pay substantial charges to the owner with respect to our use of these reservoirs. In connection with the provision of water services, we use the Billings and Guarapiranga reservoirs that are owned by a State-controlled company, the Water and Energy Metropolitan Company ( Empresa Metropolitana de Águas e Energia S.A .), or the EMAE. We are entitled to use these reservoirs based on a grant issued by the State Department of Water and Energy ( Departamento de Águas e Energia Elétrica do Estado de São Paulo ), or DAEE. The State, through its control of our board of directors, could require us to acquire the Billings and Guarapiranga reservoirs. As a result of these acquisitions, our cash position and overall financial condition could be adversely affected. In addition, since we are not currently charged for the use of these reservoirs, we are uncertain as to whether we will continue to be able to use the reservoirs without paying charges, or what the likely fee scale would be, if imposed. We may also be required to pay additional maintenance and operational costs for our use of the Billings and Guarapiranga reservoirs. If we were required to pay substantial charges to the owner or additional maintenance or operational costs for our use of these reservoirs, we could be materially and adversely affected. Risks Relating to Our Business We cannot anticipate the effects that further developments of the Basic Sanitation Law and its interpretation will have on the basic sanitation industry in Brazil and on us. The Basic Sanitation Law was enacted on January5, 2007. While it has been in effect for more than three years, it is still at early stages of implementation in Brazil and we continue to be unable to anticipate all the effects that it might have on our operations and business. There are still several uncertainties related to the Basic Sanitation Law interpretation. It is likely that the federal government will enact a presidential decree to regulate certain issues that remain unclear under the Basic Sanitation Law. We cannot anticipate what issues the presidential decree might regulate nor the effects that it would have on our business and operations, if any. If the federal government enacts a decree that contains unfavorable terms to us, we could have a material adverse effect. 15 Table of contents In addition, the new regulatory agency of the State of São Paulo for the basic sanitation industry, the ARSESP, has so far regulated our tariff structure and adjustments according to the same structure and adjustment formula that we ordinarily follow. Pursuant to a cooperation agreement among the State and some municipalities, the ARSESP also regulates our tariffs in municipalities that selected ARSESP to perform the task of regulating our tariffs. Since 2008, the ARSESP has been developing new concepts that might be included in the tariff structure and adjustment formula. The ARSESP expects to release a revised tariff structure and adjustments formula in 2011 . We cannot anticipate additional changes that the ARSESP will implement on our tariff structure and adjustment formula nor the effects that these changes will have on us, in particular because our contractual rights under the concession agreements may not fully protect us due to its general open-ended nature. If the changes are unfavorable to us, we could have a material adverse effect. Moreover, the ARSESP also enacted certain rules establishing (i)the general conditions for the services we render, (ii)the communication process for any failure in our services and (iii)the penalties for deficiencies in the services. We are currently evaluating the enforceability and legality of these rules. The compliance with the rules enacted by ARSESP may adversely affect us. Finally, under the Basic Sanitation Law we are required to have enforceable contractual arrangements with every municipality we serve by December31, 2010. We may not be in a position to comply with this requirement depending on the final decision of the Brazilian Supreme Court with respect to the titularity of the basic sanitation services in the metropolitan regions. However, the Basic Sanitation Law does not provide for any penalty or fine in case of non‑compliance with this legal requirement. If any penalty or fine is duly imposed on us due to our non‑compliance with this legal requirement, we could have a material adverse effect. We are currently renegotiating 82 concession agreements with municipalities located outside the São Paulo metropolitan regions that expired since 2005. From 2010 through 2030, 80 concession agreements will expire. In addition, we do not hold formal concessions to provide water and sewage services to 32 municipalities located in metropolitan regions, including the city of São Paulo. Our revenues depend mainly on the water and sewage services we render to the city of São Paulo. We do not hold formal concession agreements to provide these services to the city of São Paulo and several other municipalities that we serve, and therefore may not be able to enforce our rights to continue to provide services in these municipalities. Our operations are concentrated in the city of São Paulo, with which we have not entered into a concession agreement. In the year ended December31, 2008, the city of São Paulo accounted for 55.5% of our gross revenues and, as of December31, 2008, 67.3% of our total assets. In addition, we do not hold formal concessions in 31 other municipalities in the State of São Paulo, including the municipality of Santos, which is located in the coastal region and has, as of December31, 2009, a population of approximately 429,000 people, where we operate under a deed of authorization ( escritura pública de autorização ). Because we do not hold concessions or contractual rights to provide services in some of these municipalities, we may not be able to effectively enforce our right to continue to provide services or face difficulties in being timely paid for the services we provide. In the future, our rights in respect of the city of São Paulo and these other municipalities could be modified or adversely affected by Brazilian federal, state or municipal governmental actions, judicial decisions or other factors. From time to time, mayors of the city of São Paulo have initiated or proposed discussions with the State regarding entering into a formal concession agreement with us to provide water and sewage services in the city of São Paulo. For a detailed discussion of these initiatives, see Item4.B. Business OverviewGovernment RegulationConcessions. The Basic Sanitation Law sets December31, 2010 as the deadline for water and sewage service companies, such as us, to regularize the provision of water and sewage services to municipalities, in case there is no formal concession agreement to provide services to municipalities. We cannot anticipate the terms and conditions of these concession agreements and their effect on the provision of our services in these municipalities. In addition, it remains uncertain whether state or municipal governments have the authority to plan and regulate basic sanitation services rendered to metropolitan regions, as well as the right to execute concession and program agreement. This issue is under discussion at the Brazilian Supreme Court, in a suit initiated by third parties. If the Brazilian Supreme Court grants this authority to municipal governments, under certain circumstances, we may be required to cease our operations in certain areas of the São Paulo metropolitan region in the event that certain municipalities opt to use another water and sewage service provider. This uncertainty also creates an obstacle for us to enter into formal agreements with city of São Paulo because we are unable to anticipate which governmental authority will be deemed to have the authority to do so. 16 Table of contents On November14, 2007, we entered into an agreement with the city of São Paulo to establish the conditions for the provision of water and sewage services, and environmental utility services in the city of São Paulo. The scope of this agreement may be limited by the Brazilian Supreme Court, but it will remain effective with respect to the services that remain under the authority of the city of São Paulo. In December2008, the São Paulo city council approved in an initial vote the proposed law No.558/08, which authorizes the Executive Power to legally bind the city of São Paulo to an agreement with ARSESP and us in order to ensure stability in the rendering of services. This project was approved in the first week of June2009, authorizing the Executive Power to execute the agreement for a 30-year period. This period can be extended for an additional 30-year period. However, we will be required to offer minimum guarantees and certain services to the city of São Paulo, as part of the provision of water and sewage services. See Item4.B. Business OverviewOur OperationOperations in the São Paulo Metropolitan Region and Other Metropolitan Regions. A draft of the agreement was submitted to a public hearing. We cannot anticipate the final results of the public hearing or when the agreement will be executed. We cannot assure you when or whether there will be changes to the conditions under which we currently provide water and sewage services to these municipalities with which we do not hold formal concession agreements. We cannot anticipate the effects of the Brazilian Supreme Court decision on the provision of our services in the city of São Paulo and in these other municipalities located in metropolitan regions, either of which may cause a material adverse effect on us. We are exposed to risks associated with the provision of water and sewage services. Our industry is specifically affected by the following risks associated with the provision of water and sewage services: · we may become subject to substantial water-related and sewage-related charges imposed by governmental water agencies of the State and of the federal government related to the abstraction of water from, or dumping of sewage into, water resources controlled by these agencies, which we may not be able to pass on to our customers. See Item 4.B. Business OverviewGovernment RegulationWater Usage; · the degradation of watershed areas may affect the quantity and quality of water available to meet our costumers demand. See  Item4.A History and Development Of the Company  Capital Expenditure Program ; · our tariffs may not increase in line with increases in inflation and operating expenses, including taxes, or increase in a timely manner, which may hinder us from passing on to our customers increases in our cost structure. These constraints may also have an adverse effect on our capability to fund our capital expenditure program and financing activities, and to meet our debt service requirements. See  Item5.A. Operating and Financial Review and ProspectsFactors Affecting Our Results of OperationsEffects of Tariff Increases ; · in some cases, we are required to continue providing services to certain municipalities to which we provide water on a wholesale basis that have overdue amounts owed to us and are not paying us on a regular basis and we cannot assure you of when or whether these municipalities will pay us in a timely manner; · we are exposed to eventual droughts that may adversely affect our water supply systems, resulting in a decrease in the volume of water distributed and billed as well as in the revenue derived from water supply distribution services. See  Item5.A. Operating and Financial Review and ProspectsFactors Affecting Our Results of OperationsEffects of Drought ; and · we are dependent upon energy to conduct our operations and eventual shortages or rationing of energy may prevent us from providing water and sewage services and may also cause material damage to our water and sewage systems when we resume operations. Also, we may not be able to pass on to our customers significant increases in energy tariffs. The occurrence of any of the above may have a material adverse effect on us. 17 Table of contents We may face difficulties in continuing to provide water and sewage services in the municipalities we serve and we cannot assure you that these municipalities will continue to require our provision of services under the same terms. At the end of 2008 and 2009, we were a provider of water and sewage services to 365 and 366 municipalities, respectively. Since 2007, we have entered into 174 30-year term program agreements with municipalities, of which 14 were entered into in 2009. These 174 municipalities accounted for 8.2% of our total revenues for the year ended December31, 2009 and 8.7% of our total assets as of December31, 2009. By December31, 2009, 82 of our concession agreements had expired and are under renegotiation. These 82 municipalities accounted for 12.1% of our total revenues for the year ended December31, 2009 and 12.9% of our total assets as of December31, 2009. From 2010 to 2030, 80 concession agreements will expire. These 80 concession agreements accounted for 9.1% of our total revenues for the year ended December31, 2009 and 6.4% of our total assets as of December31, 2009. The remaining 32 concession agreements have indefinite terms and account for 65.7% of our total revenues for the year ended December31, 2009 and 72.0% of our total assets as of December31, 2009. We cannot assure that these municipalities will continue to require our services and enter into new concession agreements or program agreements with us. These municipalities may choose to assume the direct provision of water and sewage services or promote a public bidding process to select another water and sewage service provider. Depending on the eligibility requirements to participate in the public bidding processes, we may not qualify to participate in some or all of these public bidding processes. If we participate in these public bidding processes, we cannot assure you that we will win the bid. In case we are successful in renegotiating our concession agreements or entering into program agreements with the municipalities whose concession agreements expired or will expire, we cannot assure you that the new concession or program agreements will have the same terms under which we currently provide services to these municipalities because the Basic Sanitation Law prevents us from planning, regulating and monitoring our services and it requires more stringent control by the municipalities or by the ARSESP. In case certain municipalities assume the direct provision of water and sewage services or promote a public bidding process to select another water and sewage service provider, or the new terms or conditions of the concession or program agreements are less favorable to us, we may be materially and adversely affected. See  Item4.B. Business OverviewOur Operations and Item4.B. Business OverviewGovernment RegulationPublic Consortia Law and Cooperation Agreement for Joint Management. Municipalities may, under certain circumstances, terminate our concessions before their expiration and the indemnification may be inadequate to recover the full value of our investments. The concessions we hold are subject to early termination provisions, which entitle municipalities to terminate our concessions prior to their expiration date under certain circumstances. Municipalities may terminate our concessions if we fail to comply with our obligations under the relevant concession agreement or applicable law, or if the municipality determines, through an expropriation proceeding, that terminating our concession prior to its expiration date is in the public interest. If any municipality terminates our concession before the expiration date, we are entitled to be indemnified for the unamortized portion of our investments, but the indemnification may not be sufficient for us to recover the full value of our investments. Further, under the terms of the Constitution of the State of São Paulo, municipalities may pay the indemnification over a term of 25years. However, the Brazilian Supreme Court stayed the application of this provision of the Constitution of the State of São Paulo in 1997 and the decision remains valid until final judgment. 18 Table of contents In 1997, the municipality of Santos enacted a law expropriating our water and sewage systems in Santos. There are pending legal proceedings discussing the expropriation carried out by this municipality. In 1995, the municipality of Diadema terminated the concession agreement that had been entered into with us prior to the expiration of the concession agreement. We and the municipality of Diadema settled the lawsuit in 1996, but the municipality of Diadema did not comply with this settlement. In December 2008, we entered into a memorandum of understanding with the State of São Paulo, the municipality of Diadema and State Secretariat for Sanitation and Energy (Secretaria de Saneamento e Energia do Estado de São Paulo). This memorandum establishes our agreement to conclude negotiations and settle all outstanding amounts. In addition, it indicates our intent to develop a share infrastructure for the provision of water and sewage services. This memorandum of understanding stayed the collection proceedings we had filed against the municipality of Diadema. We continue to provide water and sewage services to the city of Santos and supply water on a wholesale basis to the city of Diadema. For further information on these lawsuits, see Item 8.A. Consolidated Statements and other Financial InformationLegal Proceedings. We cannot assure you that other municipalities will not seek to terminate their concession agreements before the contractual expiration date. The early termination of concession agreements by municipalities, our inability to receive adequate indemnification for the investments we made, or the payment of indemnification due to us over a long period, may have a material adverse effect on us. The Basic Sanitation Law has established new provisions governing the indemnification of water and sewage service providers in case of early termination of concession agreements by a municipality and reduced the term over which indemnification must be paid to four years. These provisions may also be applicable to concession agreements entered into prior to the enactment of the Basic Sanitation Law, as long as these concession agreements do not have a contractual indemnification provision in case of early termination. Nevertheless, we cannot anticipate the effects of the new Basic Sanitation Law on the amount of, and enforceability of the right to, indemnification and how Brazilian courts will enforce the provisions of the Basic Sanitation Law. Any failure to obtain new financing may adversely affect our ability to continue our capital expenditure program. Our capital expenditure program will require substantial liquidity and capital resources of approximately R$8.6billion in the period from 2009 through 2013. We recorded R$1.7billion and R$1.8billion in 2008 and 2009, respectively, with our capital expenditure program. We have funded in the past, and we plan to continue to fund, these expenditures with funds generated by operations and domestic and foreign currency borrowings on acceptable terms. A significant portion of our financing needs have been funded by lenders controlled by the federal government. We also benefit from long‑term financing from domestic and international multilateral agencies and development banks at attractive interest rates. Changes in the policies of the federal government regarding the financing of water and sewage services, or our failure to continue to benefit from long‑term financing from domestic and international multilateral agencies and development banks at attractive interest rates may impair our ability to meet our obligations or finance our capital expenditure program, which could have a material adverse effect on us. As a general rule, financial institutions and other institutions authorized to provide credit by the Central Bank may only provide loans to public sector entities, such as us, up to a certain percentage of the entitys shareholders equity. Because of these limitations on our ability to obtain credit from domestic financial institutions, our options for raising funds, other than the cash generated by our operations, consist mainly of borrowing from governmental agencies, national and international financial institutions or multilateral agencies and issuing debt securities in both the domestic and international capital markets. These legal limitations could adversely affect our ability to continue our capital expenditure program. We are also subject to financial covenants limiting our ability to incur additional indebtedness, whether denominated in reais or foreign currency. For further information on these covenants, see  Item5.B. Operating and Financial Review and Prospects. These financial covenants may prevent us from completing our capital expenditure program, which could have a material adverse effect on us. 19 Table of contents We are subject to cost increases to comply with environmental law requirements and potential environmental liability that could have a material adverse effect on us. Our facilities are subject to extensive Brazilian federal, state and municipal laws and regulations and environmental covenants relating to the protection of human health and the environment. These laws and regulations limit or prohibit emissions or spills of effluents and toxic substances, such as raw sewage, produced in connection with our operations. Current and past disposal and emissions practices may result in the need for us to clean up or retrofit our facilities at substantial costs and could result in substantial liabilities. We could be subject to civil public actions and criminal, administrative and other civil proceedings for non‑compliance with environmental laws and regulations, which could expose us to civil penalties and criminal sanctions, such as fines, closure orders and significant indemnification obligations. Since environmental laws and their enforcement by Brazilian authorities are becoming more stringent, our capital expenditures and expenses for environmental compliance may increase substantially. Expenditures required for compliance with environmental laws and regulations may result in reductions in other strategic investments that we have planned, which could negatively affect us. We are a party to a number of civil public actions related to environmental matters, with regard to which we are unable to calculate our estimated amount of potential liability. In addition, due to more stringent enforcement of environmental laws by Brazilian courts, we may be required to pay substantial fines and indemnifications in amounts that may vary widely from those currently anticipated. Any unfavorable judgment in relation to these proceedings or any material unforeseen environmental liabilities may have a material adverse effect on us. For further information on these lawsuits, see  Item8.A. Consolidated Statements and other Financial InformationLegal Proceedings . Any substantial monetary judgment against us in legal proceedings may have a material adverse effect on us. We are a party to a number of legal proceedings involving significant monetary claims. These legal proceedings include, among others, civil, environmental, tax, labor, condemnation and other proceedings. A substantial monetary judgment against us in one or more of these legal proceedings may have a material adverse effect on us. Based on advice from our legal counsel, we have provisioned a total aggregate amount of R$1,468.8million as of December31, 2009 to cover probable losses related to legal proceedings. This provision does not cover all legal proceedings involving monetary claims filed against us and it may be insufficient to cover our liabilities related to these claims. Any unfavorable judgment in relation to these proceedings may have a material adverse effect on us. For more information, see  Item8.A. Consolidated Statements and other Financial InformationLegal Proceedings . Risks Relating to Our Common Shares and ADSs The relative volatility and illiquidity of the Brazilian securities markets may substantially limit your ability to sell our common shares underlying the ADSs at the price and time you desire. Investing in securities that trade in emerging markets, such as Brazil, often involves greater risk than investing in securities of issuers in major securities markets, and these investments are often considered to be more speculative in nature. The Brazilian securities market is substantially smaller, less liquid, more concentrated and can be more volatile than major securities markets. Accordingly, although you are entitled to withdraw the common shares underlying the ADSs from the depositary at any time, your ability to sell the common shares underlying the ADSs at a price and time at which you wish to do so may be substantially limited. There is also significantly greater concentration in the Brazilian securities market than in major securities markets. The ten largest companies in terms of market capitalization represented approximately 50.4% of the aggregate market capitalization of the BM&FBOVESPA as of December31, 2009. The top ten stocks in terms of trading volume accounted for approximately 45.8%, 53.14% and 50.4% of all shares traded on the BM&FBOVESPA in 2007, 2008 and 2009, respectively. Investors who exchange ADSs for common shares may lose their ability to remit foreign currency abroad and to obtain Brazilian tax advantages. The Brazilian custodian for the common shares underlying our ADSs must obtain a certificate of registration from the Central Bank to be entitled to remit U.S. dollars abroad for payments of dividends and other distributions relating to our common shares or upon the disposition of our common shares. If an ADR holder decides to exchange ADSs for the underlying common shares, this holder will be entitled to continue to rely on the custodians certificate of registration for five business days from the date of exchange. After that period, the holder may not be able to obtain and remit U.S. dollars abroad upon the disposition of our common shares, or distributions relating to our common shares, unless he or she obtains his or her own certificate of registration or register under Resolution No.2,689, dated January26, 2000, of the Brazilian National Monetary Council ( Conselho Monetário Nacional ), which entitles registered foreign investors to buy and sell on the Brazilian stock exchanges. If the holder does not obtain a certificate of registration or register under Resolution No.2,689, this holder will generally be subject to less favorable tax treatment on gains with respect to our common shares. 20 Table of contents If a holder attempts to obtain his or her own certificate of registration, the holder may incur expenses or suffer delays in the application process, which could delay his or her ability to receive dividends or distributions relating to our common shares or the return of his or her capital in a timely manner. We cannot assure you that the custodians certificate of registration or any foreign capital registration obtained by a holder may not be affected by future legislative changes, or that additional restrictions applicable to the holder, the disposition of the underlying common shares or the repatriation of the proceeds from disposition will not be imposed in the future. A holder of common shares or ADSs may face difficulties in protecting his or her interests as a shareholder because we are a Brazilian mixed capital company. We are a mixed capital company ( sociedade de economia mista ) organized under the laws of Brazil, and all of our directors and officers and our controlling shareholder reside in Brazil. All of our fixed assets and those of these other persons are located in Brazil. As a result, it may not be possible for a holder to effect service of process upon us or these other persons within the United States or other jurisdictions outside Brazil or to enforce against us or these other persons judgments obtained in the United States or other jurisdictions outside Brazil. Because judgments of U.S. courts for civil liabilities based upon the U.S. federal securities laws may only be enforced in Brazil if certain requirements are met, a holder may face difficulties in protecting his or her interests in the case of actions by our directors, officers or our controlling shareholder than would shareholders of a corporation incorporated in a state or other jurisdiction of the United States. In addition, under Brazilian law, none of our assets which are essential to our ability to render public services are subject to seizure or attachment. Furthermore, the execution of a judgment against our controlling shareholder may be delayed as payment of the judgment must be made pursuant to the States budget in a subsequent fiscal year. None of the public property of our controlling shareholder is subject to seizure or attachment, either prior to or after judgment. Mandatory arbitration provisions in our by-laws may limit the ability of a holder of our ADSs to enforce liability under U.S. securities laws. Under our by-laws, any disputes among us, our shareholders and our management with respect to the application of Novo Mercado rules, Brazilian Corporate Law and the application of the rules and regulations regarding Brazilian capital markets will be resolved by arbitration conducted pursuant to the BM&FBOVESPA Arbitration Rules in the Market Arbitration Chamber. Any disputes among shareholders, including ADR holders, and disputes between us and our shareholders, including ADR holders, will also be submitted to arbitration. As a result, a court in the United States might require that a claim brought by an ADR holder predicated upon the U.S. securities laws be submitted to arbitration in accordance with our by-laws. In that event, a purchaser of ADSs would be effectively precluded from pursuing remedies under the U.S. securities laws in the U.S. courts. A holder of our common shares and ADSs might be unable to exercise preemptive rights and tag-along rights with respect to the common shares. U.S. holders of common shares and ADSs may not be able to exercise the preemptive rights and tag-along rights relating to common shares unless a registration statement under the U.S. Securities Act of 1933, as amended, or the Securities Act, is effective with respect to those rights or an exemption from the registration requirements of the Securities Act is available. We are not obligated to file a registration statement with respect to our common shares relating to these rights, and we cannot assure you that we will file any such registration statement. Unless we file a registration statement or an exemption from registration is available, an ADR holder may receive only the net proceeds from the sale of his or her preemptive rights and tag-along rights or, if these rights cannot be sold, they will lapse and the ADR holder will receive no value for them. 21 Table of contents A holder of our ADSs may find it more difficult than a holder of our common shares to exercise his or her voting rights at our shareholders meetings. Holders may exercise voting rights with respect to the common shares represented by our ADSs only in accordance with the deposit agreement relating to our ADSs. There are no provisions under Brazilian law or under our by‑laws that limit the exercise by ADR holders of their voting rights through the depositary with respect to the underlying common shares. However, there are practical limitations upon the ability of ADR holders to exercise their voting rights due to the additional procedural steps involved in communicating with these holders. For example, our common shareholders will receive notice of shareholders meetings through publication of a notice in an official government publication in Brazil and will be able to exercise their voting rights by either attending the meeting in person or voting by proxy. ADR holders, by comparison, will not receive notice directly from us. Instead, in accordance with the deposit agreement, we will provide the notice to the depositary, which will, in turn, as soon as practicable thereafter mail to ADR holders the notice of the meeting and a statement as to the manner in which instructions may be given by holders, but only if we request the depositary to do so. To exercise their voting rights, ADR holders must then instruct the depositary as to voting the common shares represented by their ADSs. Due to these procedural steps involving the depositary, the process for exercising voting rights may take longer for ADR holders than for holders of common shares. ADSs for which the depositary fails to receive timely voting instructions will not be voted at any meeting. 22 Table of contents ITEM4. Information on the Company 4.A. History and Development of the Company Overview Companhia de Saneamento Básico do Estado de São Paulo‑SABESP is a sociedade de economia mista , a mixed capital company of unlimited duration, incorporated on September6, 1973, with limited liability, duly organized and operating under Brazilian Corporate Law. Our principal executive offices are located at Rua Costa Carvalho, 300, 05429‑900 São Paulo, SP, Brazil. Our telephone number is (55‑113388‑8000). Our agent for service of process in the United States is CT Corporation System, with offices at 818 West Seventh Street  Team 1, Los Angeles, CA 90017. As set forth in Article2 of our by‑laws, our corporate purpose is to render basic sanitation services aiming at the universalization in the State of São Paulo without harming our long‑term financial sustainability. Our activities comprise water supply, sanitary sewage services, urban rainwater management and drainage services, urban cleaning services, solid waste management services and related activities, including the planning, operation, maintenance and commercialization of energy, and the commercialization of services, products, benefits and rights that directly or indirectly arise from our assets, operations and activities. We are allowed to operate, in a secondary subsidiary form, in other Brazilian locations and abroad. See  Item4.B. Business OverviewGovernment RegulationPublic Consortia Law and Cooperation Agreement for Joint Management. We believe we are one of the largest water and sewage service providers in the world based on the number of customers in 2009, according to the 11 th edition of the Pinsent Masons Water Yearbook . We operate water and sewage systems in the State of São Paulo in which the city of São Paulo, Brazils largest city, is located. According to the Brazilian Institute of Geography and Statistics ( Instituto Brasileiro de Geografia e Estatística ), or IBGE, the State of São Paulo is Brazils most populous state and the state with the highest gross domestic product, or GDP, in Brazil. We had consolidated net revenue from sales and services of R$6,730.5million and consolidated net income of R$1,373.9million for the year ended December31, 2009. We had total consolidated assets of R$21,565.2million and shareholders equity of R$10,527.6million as of December31, 2009. We provide water and sewage services to a broad range of residential, commercial, industrial and governmental customers in 366 of the 645 municipalities in the State of São Paulo, including the city of São Paulo. We also supply water on a wholesale basis to six municipalities in the São Paulo metropolitan region in which we do not operate water systems. For the year ended December31, 2009, the São Paulo metropolitan region (including the municipalities to which we provide water on a wholesale basis) and the Regional Systems accounted for % and % of our gross revenue from sales and services, respectively. As of December31, 2009, we provided water services to approximately 23.4million people, approximately 60 % of the urban population of the State of São Paulo, and effectively had a water coverage ratio of 100% through kilometers of water pipes and mains to approximately 7.1million water connections. As of December31, 2009, we provided sewage services to approximately 19.6million people through kilometers of sewer lines to approximately 5.5million sewage connections. In addition, we currently supply water on a wholesale basis to six municipalities with a total estimated urban population of approximately million. The State, our controlling shareholder, is required by law to own at least one-half plus one of our common shares. The State currently owns 50.3% of our outstanding common shares. As a mixed capital company, we are an integral part of the State governmental structure. Our strategy and major policy decisions are formulated in conjunction with the State Secretariat for Sanitation and Energy as part of the overall strategic planning for the State. The majority of the members of our board of directors and our board of executive officers are nominated by the State Council for Protection of Capitals of the State ( Conselho de Defesa de Capitais do Estado de São Paulo ), or CODEC, a State agency presided over by the Secretary of the State Treasury ( Secretaria da Fazenda ) and reporting directly to the State governor. 23 Table of contents In addition, our capital expenditure budget is subject to approval by the State legislature and is approved in conjunction with the budget of the State Secretariat for Sanitation and Energy as a whole. Our financial statements and accounting records are subject to review by the State Accounts Tribunal ( Tribunal de Contas ), as are all accounts of the State. Our Strengths We believe that our strong business position and future prospects relate to the following strengths: Well-established business with significant size, scale and know-how to operate in complex urban settings . We are one of the largest water and sewage services provider in the world. We provide water services directly to approximately million people and supply water on a wholesale basis to an additional urban population of 3.3million people. As of December31, 2009, we effectively had a water coverage ratio of 100%. We also provide sewage services directly to approximately 19.6million people, achieving a sewage coverage ratio of 80 % as of December31, 2009. From 2004 through 2009, our net revenue from sales and services has increased by an average of % per year. Our significant size and scale have required us to operate in complex urban settings such as favelas (shantytowns) and environments without urban planning, which has enabled us to develop skills to operate in adverse and have well-trained personnel and a specialized structure that our competitors lack. Operations in Brazils most populous and wealthy state . The State of São Paulo, part of the most developed and economically active region of Brazil, is the most populous state in Brazil, with an estimated population of million as of December31, 2009. The city of São Paulo had an estimated population of 10.9million as of December31, 2009, with 20.2million inhabitants in the São Paulo metropolitan region. Based on its GDP, the State of São Paulo is the wealthiest state and largest economy in Brazil. The GDP of the State of São Paulo was approximately R$902.8billion in 2007, representing approximately 34% of Brazils total GDP. The State of São Paulo generates more revenue from water and sewage services than any other Brazilian state. High-quality operation s. We believe that we adhere to high standards of service and utilize the best available technology in the sanitation business to control the quality of the water captured, produced and distributed. All 16 of our water quality control laboratories operate in accordance with the NBR ISO which follows the highest international standards. From our 16 laboratories, 13 are accredited by the National Institute of Metrology, Standardization and Industrial Quality, or INMETRO, thereby assuring the quality and accuracy of our test results, according to NBR/IEC ISO 17.025. Moreover, our laboratories and field teams use the latest equipment to detect substances controlled by regulations and have highly trained teams to handle contingencies and customer complaints. We believe our technology enhances the efficiency and quality of our operations. Access to low-cost and diverse sources of financing . Our strong cash flow generation from operations and our role as an essential public service provider place us in a privileged position in our industry to obtain low cost, long‑term financing from Brazilian public banks, and domestic and international multilateral agencies and development banks. In addition, we are not dependent upon a limited number of sources of financing. We benefit from various funding alternatives available in the Brazilian and international markets for our working capital needs and our capital expenditure programs. Strong corporate governance practices . In 2002, we joined the Novo Mercado segment of the BM&FBOVESPA, which is the listing segment in Brazil with the highest corporate governance requirements. As a result, we are committed to maintaining certain additional corporate governance practices that are not required by Brazilian law, ensuring additional protection to our shareholders rights and enhancing the quality of information we disclose to the market. On December1, 2007, we became part of the BM&FBOVESPA Corporate Sustainability Index, or the ISE, and, as of the date of this annual report, we remain the only company from the sanitation industry to be part of this index, which reflects our high degree of commitment to sustainable environmental and social practices. Expansion opportunities . We had a sewage coverage ratio of 80.0% as of December31, 2009, and plan to increase our sewage coverage ratio to 90.0% by 2018 by adding over 1.6million sewage connections. In addition, there are municipalities in the State of São Paulo representing an aggregate population of approximately 16.4million to which we currently do not provide water or sewage services, or to which we currently supply water solely on a wholesale basis. Our strong presence in the State and experience in providing water and sewage services place us in a privileged position to expand (i)our sewage services to municipalities in which we provide only water services and (ii)our water and sewage services to municipalities in which we do not yet operate, not only in the State of São Paulo but also in other states of Brazil and abroad. 24 Table of contents Our Strategy Our mission is to provide water and sewage services, contributing to the improvement of the quality of life and of the environment. To this end, our strategic objectives are based upon the guiding principles of growth, quality, universalization of water services, social, economic and environmental sustainability. We also base our strategic objectives on our political and institutional relationships as well as on our commitment to the market to increase shareholder value. We seek to implement these guiding principles through the following strategies: Reduce operating costs and increase productivity and profitability . We intend to make our best efforts to reduce operating costs and increase productivity and profitability. To achieve this goal, we plan to improve the management of our assets, as well as to continue to reduce our total salary and payroll expenses by decreasing the number of our employees, automating some of our operations, streamlining operational processes, implementing integrated planning and further investing in internal technological research and development. We will also continue our efforts to improve our collection of overdue accounts receivable from municipalities to which we provide services, from the State and from other governmental entities, including by exploring opportunities to offset these outstanding debts against certain possession or property rights over utilities relating to water and sewage systems. Ensure the quality and availability of our services in our existing service area . Our goal is to maintain an effective water coverage ratio of 100% coupled with a high standard of quality and availability. We intend to continue to effectively have a water coverage ratio of 100% and meet population growth by adding 1.4million water connections by 2018 and to increase our sewage coverage ratio to 90% by 2018. To ensure the quality and availability of our services, we also intend to improve customer relations by shortening response times for customer installations as well as through a focused public relations program to enhance our image. In addition, we are also developing short, medium and long‑term marketing strategies, such as client segmentation and tailor-made solutions for each type of client, which we believe will help us increase our customer base. Maintain and continue to expand our existing service areas. We intend to maintain our operating base through the execution of new concession or program agreements. To this end, we are actively seeking to develop closer relationships with the municipal governments that we currently serve in order to increase customer loyalty and thereby renew all or substantially all our expiring concession agreements. Since 2007, we have entered into 174 30-year term program agreements with municipalities, of which 14 were entered into in 2009. These 174 municipalities accounted for 8.2% of our total revenues for the year ended December31, 2009 and 8.7% of our total assets as of December31, 2009. By December31, 2009, 82 of our concession agreements had expired and are under renegotiation. These 82 municipalities accounted for 12.1% of our total revenues for the year ended December31, 2009 and 12.9% of our total assets as of December31, 2009. From 2010 to 2030, 80 concession agreements accounting for 9.1% of our total revenues for the year ended December31, 2009 and 6.4% of our total assets as of December31, 2009 will expire. We have also developed a platform to offer unique services relating to sustainability, environmental preservation and water resource management to our large industrial, commercial and residential customers in order to encourage these customers to continue to use our water services. We also intend to continue to expand our sewage services. A significant portion of our capital expenditure program, of approximately R$8.6billion between 2009 and 2013, is designed to achieve this goal. We also regularly explore the possibility of executing agreements for the provision of water and sewage services in municipalities of the State of São Paulo in which we currently have no operations or to which we currently supply water and provide sewage treatment solely on a wholesale basis, representing a total population of approximately 16.4million. We evaluate possible expansion opportunities in terms of proximity to our existing service areas to maximize return on investment and improve our financial performance. We also intend to study, and take advantage of, opportunities in other Brazilian states and in other countries to expand our services and increase our market share. 25 Table of contents Seek selective opportunities to expand our business. In 2007, a change in our by-laws expanded the scope of our corporate purpose to include activities complementary to our water and sewage services, such as urban rainwater management and drainage services, urban cleaning services and solid waste management services. We have recently (i)entered into a consultancy agreement with Instituto Costarricence de Acueductos y Alcantarillados , a Costa Rican company; (ii)executed five agreements with certain regional basic sanitation companies to exchange technology; (iii)executed a memorandum of understanding with three municipalities to operate a landfill; (iv)entered into a partnership agreement with OHL to provide sewage treatment services to the municipality of Mogi-Mirim through a special purpose company; (v)executed two cooperation agreements with Mekorot National Water Company, an Israeli corporation, and Sociedade General Aguas de Barcelona S/A  Agbar, a Spanish corporation, which will allow us to exchange know-how and learn future opportunities; (vi)organized a bidding process for the use of small hydroelectric power plants in our water treatment stations in Guaraú and Vertedouro Cascata; (vii)been selected in an international public bidding process in Panama to render consulting services relating to a program of rational use of water and to the implementation of a new model for commercial and operating management of IDAAN, the corporation in charge of the sewage services in the central provinces of Panama pursuant to a three-year term agreement in the amount of US$8.8million. We were the first company in the basic sanitation industry in Brazil to win a public bidding process abroad. We intend to continue to selectively seek new business opportunities to take advantage of our know-how, size and scale. Continue to prudently manage our levels of indebtedness. We intend to continue to fund our working capital needs and estimated capital expenditure programs with diversified sources of financing, such as Brazilian public banks, domestic and international multilateral agencies, and development banks. We will continue to seek market opportunities for low-cost financing and restructuring of our indebtedness if and when advantageous and appropriate to us. Our total financial indebtedness increased by 20.8%, from R$5,685.2million in 2007 to R$6,865.1million in 2008. As of December31, 2009, our total financial indebtedness totaled R$6,560.0million. In addition, in 2008, our total foreign denominated indebtedness recorded a 83.6% increase, from R$1,242.3million to R$2,281.0million, as a result of the depreciation of the real versus the U.S. dollar, the AB Loan financing contracted with Inter-American Development Bank, or the IADB, and the amortization of international financing installments. Improve operating efficiency and reduce water losses . We seek to reduce both real water losses and commercial water losses. To achieve long‑term and more consistent results, we have created a company-wide program to reduce water losses. After a series of discussions with local and international institutions to obtain funding for the program, we have been successful in obtaining funding for the first two years of the program (2009 and 2010) with the Brazilian Development Bank (BNDES) and are at advanced stages of negotiation with the Government of Japan through the Japan International Cooperation Agency (JICA) for the funding of the next three years (2011 to 2013) of the program. Our focus is to renew our infrastructure in order to reduce real water losses, mainly through the implementation of supply centers and districts of water measurement, which are water supply districts with a smaller number of connections. These measures will enable us to detect and repair leaks more efficiently. The program will also reduce commercial water losses by upgrading and replacing inaccurate water meters and by increasing supervision of irregular water consumption in active and inactive water connections. We reduced our water losses from % in 2008 to 26.0% in 2009. We believe that our overall strategy will enable us to meet the demand for high quality water and sewage services in the State of São Paulo, other Brazilian states and abroad, while strengthening our results of operations and our financial condition and creating shareholder value. State of São Paulo The State of São Paulo is one of 26 states that, together with the Federal District of Brasília, constitute the Federative Republic of Brazil. The State of São Paulo is located in the southeastern region of the country, which is, according to IBGE, the most developed and economically active region of Brazil, and which includes the States of Minas Gerais, Espírito Santo and Rio de Janeiro. The State of São Paulo is located on the Atlantic coast of Brazil, with the States of Rio de Janeiro and Minas Gerais to the north, the State of Paraná to the south and the State of Mato Grosso do Sul to the west. 26 Table of contents The State of São Paulo occupies 3.0% of Brazils land mass and encompasses an area amounting to approximately 96,000 square miles. According to the SEADE, the State of São Paulo had an estimated population of 42.4million as of December31, 2009. The city of São Paulo, the State of São Paulos capital, had an estimated population of 10.9million, with 20.2million inhabitants in the São Paulo metropolitan region, also as of December31, 2009. The SãoPaulo metropolitan region encompasses 38 cities and is the third largest metropolitan region in the Americas and the fifth largest metropolitan region in the world, according to the United Nations World Urbanization Prospects, 2007 Revision. The São Paulo metropolitan region accounted for approximately 48.0% of the population of the State of SãoPaulo as of December31, 2009. According to the IBGE, the GDP of the State of São Paulo was approximately R$902.8billion in 2007, representing approximately 34.0% of the Brazils total GDP, making it the largest economy of any state in Brazil, based on the GDP. The State of São Paulo is the leading Brazilian state in terms of manufacturing and industrial activity, also according to IBGE, with a strong position in car manufacturing, pharmaceuticals, computer manufacturing, steel making and plastics, among other activities, as well as a leading position in the banking and financial services industries. The State of São Paulo is the most important exporting state in Brazil, according to the Brazilian Ministry of Development, Industry and Foreign Trade ( Ministério do Desenvolvimento, Indústria e Comércio Exterior ). History Until the end of the nineteenth century, water and sewage services in the State of São Paulo were generally provided by private companies. In 1877, the Province of São Paulo granted a concession for the rendering of water and sewage services to Companhia Cantareira de Água e Esgotos. In 1893, the government of the Province of São Paulo assumed responsibility for the rendering of water and sewage services from the Companhia Cantareira de Água e Esgotos and formed the Office of Water and Sewers ( Repartição de Água e Esgotos ), a governmental agency. Since that time, water and sewage services in the São Paulo metropolitan region have been administered by the State government. Historically, water and sewage services in substantially all other municipalities of the State were administered by the municipalities directly either by municipal water and sewage departments or through autarquias of the municipal government. Autarquias are relatively autonomous public bodies with separate legal standing, assets and revenues, created by law to undertake administration of public services, which are considered to be better managed by a decentralized administrative and financial structure. In 1954, in response to dramatic population growth in the São Paulo metropolitan region, the State government created the Department of Water and Sewers ( Departamento de Águas e Esgotos ), as an autarquia of the State. The Department of Water and Sewers provided water and sewage services to various municipalities in the São Paulo metropolitan region. A major restructuring of the entities providing water and sewage services in the State of São Paulo occurred in 1968 with the creation of the Water Company of the São Paulo Metropolitan Region ( Companhia Metropolitana de Água de São Paulo ), or the COMASP, which purpose was to provide potable water on a wholesale basis for public consumption in the municipalities of the São Paulo metropolitan region. All assets relating to the production of potable water for the São Paulo metropolitan region previously owned by the Department of Water and Sewers were transferred to COMASP. In 1970, the Superintendency of Water and Sewers of the city of São Paulo ( Superintendência de Água e Esgoto da Capital ), or the SAEC, was created by the State government to distribute water and collect sewage in the city of São Paulo. All assets previously owned by the Department of Water and Sewers in connection with the water services were transferred to SAEC. Also in 1970, the State created the Basic Sanitation Company of the São Paulo Metropolitan Region ( Companhia Metropolitana de Saneamento de São Paulo ), or the SANESP, to provide sewage treatment services for the São Paulo metropolitan region. All assets previously owned by the Department of Water and Sewers in connection with the sewage services were transferred to SANESP. The Department of Water and Sewers was subsequently closed. 27 Table of contents On June29, 1973, COMASP, SAEC and SANESP merged to form our Company with the purpose of implementing the directives of the Brazilian government set forth in the National Water Supply and Sanitation Plan ( Plano Nacional de Saneamento ). The National Water Supply and Sanitation Plan was a program sponsored by the Brazilian government, which financed capital investments in, and assisted in the development of, state-controlled water and sewage companies. Since our formation, other State governmental and State-controlled companies involved in water supply and sewage collection and treatment in the State of São Paulo have been merged into us. Corporate Organization In 2005, we reorganized our corporate management structure. As a result, we currently have six management divisions, each of which is supervised by one of our executive officers. The allocation of responsibilities among the executive officers is made by our board of directors, after an initial proposal made by the Chief Executive Officer, in accordance with our by-laws. The Chief Executive Officer is responsible for coordinating all management divisions in accordance with the policies and directives established by our board of directors and board of executive officers, including performing the coordination, evaluation and control of all functions related to Chief Executive Officers office and staff, strategic integrated planning, business management and organization, corporate communication, audit, ombudsman, and regulatory matters. The Chief Executive Officer represents our Company before third parties and some of the representation powers can be granted to attorneys-in-fact. The executive officers described below report to the Chief Executive Officer: · the Corporate Management Officer, who is responsible for marketing, human resources and quality control programs, legal affairs, information technology, asset management, legal and procurement, and contracts. · the Chief Financial Officer and Investor Relations Officer, who is responsible for financial planning, raising and allocating financial resources to all divisions within the Company, conducting capital markets and other indebtedness-related transactions and managing indebtedness levels, control department, accounting, corporate governance and investor relations. · the Technology, Enterprises and Environment Officer, who is responsible for the environmental planning and management, technological and operating, quality control, developments and coordination and execution of special investment programs, projects and new businesses. · the Chief Operating Officer of the São Paulo Metropolitan Region Division and the Chief Operating Office of the Regional Systems Division, who are responsible for managing the operation, maintenance, execution of planning and works for the water and sewage supply systems including planning and works for our services rendered on a wholesale basis, sales and call center services, as well as the control of economic-financial and operational performance of its division. These Chief Operating Officers are also responsible for sanitation advisory services to autonomous municipalities and for the mediation and the negotiation with communities and local governments, aiming at aligning our interests with the interests of our clients. 28 Table of contents Capital Expenditure Program Our capital expenditure program is designed to improve and expand our water and sewage system and to increase and protect our water sources in order to meet the growing demand for water and sewage services in the State of São Paulo. Our capital expenditure program has four specific goals in the municipalities we serve: (i)to continue to meet the maximum demand for treated water; (ii)to expand the percentage of households connected to our sewage system; (iii)to increase the treatment of sewage collected; and (iv)to increase operating efficiency and reduce water losses. From 2000 through 2009, our capital expenditure program totaled R$9.6billion, primarily to build up our infrastructure and for our efforts to reduce water losses. We have budgeted investments in the amount of approximately R$8.6billion from 2009 through 2013. We invested R$904.9million, R$921.1million, R$1.7billion and R$1.8billion in 2006, 2007, 2008 and 2009, respectively. The following table sets forth our planned capital expenditures for water and sewage infrastructure for the years indicated. Planned Capital Expenditures 2009-2013 (inmillions of reais ) Water Sewage Others 228 Total Our capital expenditure program from 2009 through 2013 will continue to focus on achieving our targets by making regular investments in and expanding our infrastructure as well as making investments in the reduction of water losses throughout the 366 municipalities we serve. The following is a description of the main projects in our capital expenditure program. Metropolitan System Investment Program Metropolitan Water Program Demand for our water services has grown steadily over the years in the São Paulo metropolitan region and has exceeded at times the capacity of our water systems. As a result, prior to September1998, part of our customers in this region received water only on alternate days of the week. We refer to this as rotation. In order to remedy this situation, we implemented the Metropolitan Water Program to improve regular water supply to the entire São Paulo metropolitan region. This program terminated in 2000 and the rotation was eliminated, but we have maintained our investment projections for the region. The infrastructure of water storage tanks will be expanded by 210,000 cubic meters, and 44 water pumping stations and 240 kilometers of mains will be constructed. The investment will reach R$2.7billion and the construction will expand the water production capacity in 13.2 cubic meters per second until 2014. We have been working on the project since 2006 and it is expect to be completed by 2014. In 2006, 2007, 2008 and 2009, we invested R$53.0million, R$ 176.0million
